Citation Nr: 1811993	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for nonspecific insomnia, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967, to include service in the Republic of Vietnam from July 1966 to August 1967. 

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, denied the Veteran's claim of service connection for nonspecific insomnia.

This matter was remanded by the Board in June 2016, and all requested development, to include obtaining VA opinions, was completed.

The matter is now properly before the Board.


FINDING OF FACT

The Veteran's sleep disturbance symptomatology is part of his diagnosed psychiatric disorder; a separately diagnosed sleep disorder has not been shown.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In August 2011, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records has been fulfilled with respect to the issue on appeal decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examinations in September 2011, and addendum opinions were obtained in February 2017. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied.

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for an adequate determination; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

      Sleep Disorder


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran claims he has a current sleep disorder both directly as a result of his service, and as secondary to his service-connected diabetes mellitus, evaluated as 20 percent disabling effective July 2011. See July 2011 claim letter. In the same claim letter, the Veteran's representative indicated that the Veteran does not know what his sleep disorder diagnosis is. See Id.

Service treatment records show no relevant complaints, findings, treatment or diagnoses in service of any sleep disorder. In fact, the Veteran's separation examination does not reflect any sleep or psychiatric complaints. See December 1967 separation examination.

Post-service treatment records show that the Veteran has been shown to have a sleep disorder, to include nonspecific insomnia. See September 30, 2011 VA examination.  

The first post-service treatment note of record is in March 2008, when the Veteran sought treatment for depression. The Veteran complained that he was not sleeping more than four hours a night, and that he was having trouble falling and staying asleep. The Veteran was assessed to have depression and grief reaction.

The Veteran was afforded a VA examination in September 2011, which is shown to have been based on a review of the claims file. The Veteran stated that once he returned from Vietnam, he began having trouble falling and staying asleep. He further reported that in 1985, he went to the Mayo Clinic, and was diagnosed with nonspecific insomnia. The examiner noted that the Veteran received this diagnosis in his report and that the Veteran requires continuous medication for control of his sleep condition. The examiner opined that the Veteran's nonspecific insomnia is not caused by or a result of the Veteran's diabetes mellitus, because his diabetes is not severe enough to cause symptoms that would disturb sleep. Furthermore, the examiner indicated that there is no evidence in medical literature that sufficiently controlled diabetes mellitus, type II, causes insomnia.   

The Board notes that the sleep study records were sought from the Mayo Clinic. However, an August 2011 response indicated that no records for treatment of a sleep disorder were available.

A December 2011 Minneapolis VAMC record reflects that the Veteran had a progress evaluation. The Veteran's medical ailments were summarized, and included posttraumatic stress disorder ( PTSD), Insomnia and Diabetes. Of note, however, the Veteran's insomnia was found to be partially related to his PTSD. 

A February 2012 VA treatment note shows that the Veteran complained of insomnia, stating that he has had sleeping difficulties since his return from Vietnam. It was noted that the Veteran had difficulty with prolonged sleep initiation and vivid disturbing dreams, but with behavioral modification such as thought control and mental imagery, sleep initiation improved.  A February 2012 addendum noted that the Veteran appears to have had features of difficulty with sleep due to PTSD and nightmares and major depressive disorder. It was also noted that his diabetes management may also be affecting his quality of sleep, because of having to time his meals and regulate his food intake.

A February 2012 VA mental health note shows that the Veteran sought treatment for his PTSD. Significantly, longstanding difficulty sleeping was noted to be a symptom of PTSD. Indeed, in March 2012, the Veteran was afforded a VA examination to assess the nature and etiology of his PTSD. Chronic sleep impairment was marked as a symptom of his PTSD, as was difficulty staying and falling asleep. 

 In October 2012, the Veteran underwent a private psychosocial evaluation. It was indicated that the Veteran underwent a depression test, and severe depression was indicated, with one of the most severe symptoms being sleep disturbance. Furthermore, based on the Veteran's assessment and review of his entire claims file, the Veteran was noted to meet the full DSM-IV criteria for PTSD. One of the criteria was daily intrusive thoughts of combat as well as nightmares which occur two to three times per week. In addition, sleep disturbance was reported as occurring virtually every night. Even the Veteran himself stated that he is subject to racing thoughts which prevent him from relaxing enough to fall asleep. 

In June 2016, the Board remanded the Veteran's claim of entitlement to service connection for a sleep disorder, to include as secondary to diabetes mellitus. It was determined that an opinion on the question of whether the Veteran's nonspecific insomnia was aggravated by his diabetes mellitus  was necessary, as well as clarification as to whether the Veteran has a separate sleep disorder or whether the sleep issues are part and parcel of his non-service connected psychiatric disorder.

The requested development was completed. In February 2017, two separate VA opinions were obtained, one by a physician and one by a psychologist.

The first opinion, by the physician, was based on a review of the entire claims file. The examiner opined that while there is insufficient evidence to determine a baseline level of severity for the Veteran's insomnia, the sleeping disorder was not at least as likely as not aggravated beyond its natural progression by service-connected disabilities. The rationale for this conclusion is that the Veteran had chronic sleep issues at the time his blood sugar levels were well-controlled. Essentially, the examiner concluded that when the Veteran takes his diabetes medicine, his nocturia, which would normally affect his sleep, is under control.

The second opinion, by the psychologist, was also based on a review of the entire claims file. The examiner indicated that the Veteran does not meet the DSM-5 criteria for separate diagnosis of any sleep disorder. Furthermore, he opined that the Veteran's mild sleep difficulty is most likely related to his non-service connected major depressive disorder, and is not of such severity as to warrant a separate diagnosis. 

In fact, in an October 2016 VA mental health examination, chronic sleep disturbance was noted as a symptom of the Veteran's major depressive disorder. 

Service connection has been established for diabetes mellitus, type II, evaluated as 20 percent disabling, and bilateral hearing loss, evaluated as noncompensable.

The Board recognizes the Veteran's representative's statements of February 2018, which call for the Board to ensure the adequacy of the evidence of record and for a sympathetic review.
  
The evidence does not establish a separate or distinct diagnosis for which service connection may be granted. The symptomatology of the Veteran's claimed sleep disorder has been linked to his diagnosed psychiatric disorder as sleep disturbance. The Veteran himself has reported that he has nightmares and racing thoughts associated with his psychiatric disorder. Chronic sleep impairment may be a symptom of psychiatric disorders. See 38 C.F.R. § 4.130. While the Veteran has been diagnosed with nonspecific insomnia, the evidence does not show a separate and distinct disability manifested by sleep disturbance or insomnia, one that is not part and parcel of the Veteran's nonservice-connected psychiatric disorder. 

The Veteran's sleep difficulty, however diagnosed or characterized, was not shown during service.  Service treatment records are negative for such.  With no showing of a causal relationship to service, a basis for a grant of service connection on a direct basis is not shown.  The preponderance of the evidence is against service connection as having been incurred or aggravated by service.

Furthermore, the preponderance of the evidence of record, to include the February 2017 VA opinions, shows that the Veteran's sleep disorder is in fact not related to his diabetes mellitus. The VA medical opinions of record are considered probative and credible as they were based on a review of the entire claims file and reflect an adequate rationale.  The examiners concluded that the Veteran's sleep difficulties were not caused or aggravated by his service-connected diabetes.  His diabetes does not cause symptoms severe enough to disturb sleep and his sleep issues are independent of blood sugars.  

To the extent that the lay statements from the Veteran address the etiology of his alleged sleep disorder, the Board finds that he is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of his claimed sleep disorder. In fact, even during the Veteran's application for benefits, he stated he was not certain what his diagnosis was. 

Determining the etiology of a sleep disorder is medically complex in nature. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran has provided no competent opinion diagnosing a distinct sleep disorder or etiologically linking it to his service.

As such, the preponderance of the evidence is against the claim of service connection for a sleep disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for nonspecific insomnia, to include as secondary to service-connected disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


